     Case 1:17-cv-04576-GHW-BCM Document 122 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          10/14/20
 DOUBLELINE CAPITAL LP, et al.,
                                                                17-CV-4576 (GHW) (BCM)
             Plaintiffs,
                                                                ORDER
 -against-
 ODEBRECHT FINANCE, LTD., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court conducted a telephonic discovery conference on October 13, 2020. Prior to the

conference, the Court received and reviewed: (1) plaintiffs' letter-motion dated September 1, 2020

(Dkt. No. 114), seeking an order compelling document discovery from defendants; (2) defendants'

letter in opposition dated September 4, 2020 (Dkt. No. 115); (3) plaintiffs' reply letter dated

September 9, 2020 (Dkt. No. 116); and (4) the parties' joint letter dated October 9, 2020 (Dkt. No.

120), updating the Court with new developments.

       For the reasons stated on the record during the October 13 conference, it is hereby

ORDERED that:

       1.      Requests for Production Nos. 1, 3, and 4

               No later than November 12, 2020, defendants shall produce all nonprivileged
               documents responsive to plaintiffs' Requests for Production (RFP) Nos. 1, 3, and 4,
               as narrowed by plaintiffs in their September 1, 2020 letter-motion and their
               correspondence with defendants. Defendants need not make this production
               separately from their production in response to plaintiffs' remaining RFPs, and need
               not specifically identify which documents are responsive to Nos. 1, 3, and 4.
               However, if any individual documents (or groups of documents) responsive to Nos.
               1, 3, and 4 are withheld on privilege grounds, they must be identified and logged in
               compliance with Local Civil Rule 26.2.

               In advance of defendants' production (and as promptly as possible), the parties shall
               file a stipulated protective order. To the extent any issues arise as to the protective
               order, the parties promptly shall present those issues to the Court in a joint letter.
    Case 1:17-cv-04576-GHW-BCM Document 122 Filed 10/14/20 Page 2 of 2




      2.    Request for Production No. 5

            Defendants shall file their protective order motion with respect to RFP No. 5 no
            later than November 12, 2020, supported by "information of sufficient particularity
            and specificity to allow the Court to determine whether the discovery sought is
            indeed prohibited by foreign law." Wultz v. Bank of China Ltd., 298 F.R.D. 91, 96
            (S.D.N.Y. 2014) (citations omitted); see also S.E.C. v. Gibraltar Glob. Securities,
            Inc., 2015 WL 1514746, at *2 (S.D.N.Y. Apr. 1, 2015) ("where the alleged obstacle
            to production is foreign law, the burden of proving what that law is and
            demonstrating why it impedes production falls on the party resisting discovery").
            Plaintiffs shall file their response no later than December 14, 2020. Defendants
            shall file their reply no later than January 8, 2021. If a party requests oral argument,
            they shall include that request in their respective briefing papers.

Dated: New York, New York                  SO ORDERED.
       October 14, 2020


                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
